Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 – 3, 6 – 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (US 2021/0219347 A1) in view of Li et al. (US 2021/0160785 A1).
Regarding claim 1, Ou teaches a method performed by a terminal (Fig. 1: 116 or 122) in a wireless communication system (Fig. 1), the method comprising: performing transmission or reception of a first signal with a base station (access network 100) on a first bandwidth part (paragraph 104: a UE may be configured with one or multiple bandwidth parts (BWPs) and one of BWPs may be active (or activated)); identifying whether a predetermined event occurs (paragraph 105: Performing a RACH transmission (or selecting a RACH resource or opportunity) outside the currently active BWP requires RF (Radio Frequency) retuning and causes interruption. The UE generally needs to retune its RF from the currently active BWP to the frequency of the selected RACH resource or opportunity before performing the RACH transmission); determining, in case that the predetermined event is occurred, switching from the first bandwidth part to a second bandwidth part for performing transmission or reception of a second signal with the base station (paragraph 105: The UE generally needs to retune its RF from the currently active BWP to the frequency of the selected RACH resource or opportunity before performing the RACH transmission).
Ou fails to explicitly disclose performing a predetermined operation related to the transmission or reception of the first signal or the second signal, during a retuning time associated with the switching.
However, Li teaches performing a predetermined operation related to the transmission or reception of the first signal or the second signal, during a retuning time end of paragraph 231: power compensation needs to be performed during carrier bandwidth part switching). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou’s method by incorporating the teachings of Li, for the purpose of minimizing delaying and providing a more efficient method.
Regarding claims 2 and 9, Ou teaches the method as claimed in claims 1 and 8, further comprising: receiving, from the base station, a message comprising configuration information related to the predetermined event (paragraph 117: In step 705, the UE receives information from a network node to associate a RACH configuration with a BWP among the multiple BWPs); and identifying, based on the configuration information, whether the predetermined event occurs (paragraph 117: In step 710, the UE performs a RACH transmission in the BWP using the RACH configuration associated with the BWP). 
Regarding claims 3 and 10, Ou teaches the method as claimed in claims 2 and 9, but fails to explicitly disclose wherein the message comprises at least one of first configuration information for measuring a radio resource measurement (RRM), second configuration information for setting the second bandwidth part as a default bandwidth part, and third configuration information for setting a bandwidth part to be activated based on a state of power of the terminal.
However, Li teaches configuration information for setting a bandwidth part to be activated based on a state of power of the terminal (paragraph 130 and 135: Optionally, for cumulative-type power adjustment of closed-loop power control, an adjustment value of a PUSCH transmit power and/or an SRS transmit power of the terminal device is independently calculated on each carrier bandwidth part. When an uplink carrier bandwidth part is switched, the adjustment value of the transmit power is reset). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou’s method by incorporating the teachings of Li, for the purpose of scaling power and providing a better signal quality.
Regarding claims 6 and 13, Ou and Li teach the method as claimed in claim 1, but fail to explicitly disclose wherein the predetermined operation comprises: skipping transmission or reception of the second signal or at least one front symbol among symbols corresponding to the second signal, on the second bandwidth part, during the retuning time.
However, 3GPP teaches wherein the predetermined operation comprises: skipping transmission or reception of the second signal or at least one front symbol among symbols corresponding to the second signal, on the second bandwidth part, during the retuning time (page 4, section 4, first paragraph …For example, if the UE returns from a first narrowband carrying PUSCH to a second narrowband carrying PUSCH, a guard period is created by the UE not transmitting the last symbol in the first subframe and the first symbol in the second subframe). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Li’s method by incorporating the teachings of 3GPP, for the purpose of minimizing wasted resources and error.
Regarding claims 7 and 14, Ou and Li teach the method as claimed in claim 6, but fail to explicitly disclose wherein the first signal is a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) and the second signal is a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH). 
However, 3GPP teaches wherein the first signal is a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) and the second signal is a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH) (page 4, section 4, first and second paragraph …For example, if the UE returns from a first narrowband carrying PUSCH…. RF retuning between PDCCH) 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Li’s method by incorporating the teachings of 3GPP, for the purpose of utilizing a specified channel for communication. 
Regarding claim 8, Ou and Li teach the same limitations described above in the rejection of claim 1. Ou further teaches a terminal in a wireless communication system (Fig. 1: 116 or 122; Fig. 2: 250), comprising: a transceiver (254); and a controller (processors 260, 270 ,238). 

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ou and Li as applied to claim 1 above, and further in view of 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, “On Bandwidth Adaption” (hereinafter 3GPP).
Regarding claims 4 and 11, Ou and Li teach the method as claimed in claims 1 and 8, but fail to explicitly disclose wherein the predetermined operation comprises: dropping transmission or reception of the first signal or at least one last symbol among symbols corresponding to the first signal, on the first bandwidth part, during the retuning time.
However, 3GPP teaches wherein the predetermined operation comprises: dropping transmission or reception of the first signal or at least one last symbol among symbols corresponding to the first signal, on the first bandwidth part, during the retuning time (page 4, section 4, first paragraph …For example, if the UE returns from a first narrowband carrying PUSCH to a second narrowband carrying PUSCH, a guard period is created by the UE not transmitting the last symbol in the first subframe and the first symbol in the second subframe). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Li’s method by incorporating the teachings of 3GPP, for the purpose of minimizing wasted resources and error.
Regarding claims 5 and 12, Ou and Li teach the method as claimed in claims 4 and 11, but fail to explicitly disclose wherein the first signal is a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), and the second signal is a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH). 
	However, 3GPP teaches wherein the first signal is a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), and the second signal is a physical downlink control channel (PDCCH) or a physical uplink control channel page 4, section 4, first and second paragraph …For example, if the UE returns from a first narrowband carrying PUSCH…. RF retuning between PDCCH) 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Li’s method by incorporating the teachings of 3GPP, for the purpose of utilizing a specified channel for communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462